                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-22973-BLOOM/Louis

MAI LIS BAHR,

       Plaintiff,

v.

NCL (BAHAMAS) LTD. d/b/a NCL,

      Defendant.
________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff’s Verified Ex Parte Motion to Approve

Fee Contract, ECF No. [35] (“Motion”), filed on March 6, 2020. Plaintiff and her counsel Glenn

Holzberg, Esq. request, pursuant to Rule 4-1.5(f)(4)(B)(ii) of the Rules Regulating the Florida Bar

(“Fla. Bar R.”), that this Court approve their contingency fee contract for a flat 40% contingency

fee. Plaintiff and Mr. Holzberg contracted for a contingency fee of 40% due to the expected

difficulty, complexity, length, and expense of litigation in the instant action, the complex medical

and legal issues involved, and counsel’s experience handling cases presenting similar complex

issues. Moreover, Plaintiff requests the Court’s approval of the fee agreement because the

contingency fee limitations under Rule 4-1.5(f)(4)(B)(i) prevent Plaintiff from retaining Mr.

Holzberg.

       Rule 4-1.5(f)(4)(B)(ii) states:

       If any client is unable to obtain a lawyer of the client’s choice because of the
       limitations set forth in subdivision (f)(4)(B)(i), the client may petition the court in
       which the matter would be filed, if litigation is necessary . . . . for approval of any
       fee contract between the client and a lawyer of the client’s choosing. Authorization
       will be given if the court determines the client has a complete understanding of the
       client’s rights and the terms of the proposed contract.

Fla. Bar R. 4-1.5(f)(4)(B)(ii).
                                                            Case No. 19-cv-22973-BLOOM/Louis


       In the Motion, Plaintiff indicates that she knows and fully understands her right to limit

fees under Rule 4-1.5(f)(4)(B)(i), and that she knowingly waives these fee limitations. ECF No.

[35] at 1-2. In addition, Plaintiff states that, with full knowledge of her right to limit fees and

complete understanding of the terms of the proposed contingency fee contract with Mr. Holzberg,

she agrees to the terms of this agreement. Id. at 2. Based on her knowing waiver of the fee

limitations under Rule 4-1.5(f)(4)(B)(i) and her full understanding of the terms of the fee contract,

Plaintiff requests that the Court approve the contingency fee agreement for a flat fee of 40%.

       Upon review of Plaintiff’s verified representations in the Motion, the statement of client’s

rights submitted alongside the Motion, and the fee attached fee agreement, the Court concludes

that Plaintiff “has a complete understanding of [her] rights and the terms of the proposed contract.”

Fla. Bar R. 4-1.5(f)(4)(B)(ii).

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Plaintiff’s Motion, ECF No. [35], is GRANTED.

             2. The fee contract for a flat 40% contingency fee, ECF No. [35-1], is APPROVED.

       DONE AND ORDERED in Chambers at Miami, Florida, on March 9, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 2
